 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   RICHARD PRICE
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 5:18-po-00264-JLT
12                     Plaintiff,                   AMENDED STIPULATION TO MODIFY
                                                    TERM OF PROBATION
13   vs.                                            PURSUANT TO 18 U.S.C. § 3563(C) AND;
14   RICHARD PRICE,                                 [PROPOSED] ORDER

15                    Defendant.
16
17          The parties, through their respective counsel, William Taylor, Special Assistant United
18   States Attorney, counsel for plaintiff, and Matthew Lemke, Assistant Federal Defender, counsel
19   for Defendant Richard Price, hereby move pursuant to 18 U.S.C. § 3563(c) to modify Richard
20   Price’s probation. Pursuant to its sentencing order, this Court previously ordered Mr. Price to pay
21   a $2,765.00 monetary fine and a $30.00 processing fee. ECF No. 9.
22          Since he was sentenced, Mr. Price was laid off by his employer. Although Mr. Price has
23   recently secured a new position, the gap in his employment imposed a significant strain on his
24   financial stability. In light of the strain caused by Mr. Price’s period of unemployment, the parties
25   respectfully request that the Court modify the terms of Mr. Price’s probation as follows:
26          1) Mr. Price’s term of probation is extended and set to expire on December 31, 2020;
27          2) Mr. Price is ordered to complete 280 community service hours by December 1, 2020;
28          3) Mr. Price’s $2,765.00 monetary fine is vacated;
 1           4) the February 4, 2020, probation review hearing is continued to December 1, 2020.
 2
 3   Once Mr. Price notified defense counsel of his employment status, the aforementioned community
 4   service proposal was devised at the beginning of January 2020. The timeliness of the initial
 5   stipulation to modify (ECF No. 10) and this amended stipulation should not be attributed to Mr.
 6   Price, but rather, to defense counsel’s schedule and caseload.
 7
 8
 9                                                Respectfully submitted,
10
                                                  HEATHER E. WILLIAMS
11                                                Federal Defender
12   Date: January 30, 2020                       /s/ Matthew Lemke
                                                  MATTHEW LEMKE
13                                                Assistant Federal Defender
                                                  Attorney for Defendant
14                                                RICHARD PRICE
15
                                                  MCGREGOR W. SCOTT
16                                                United States Attorney
17   Date: January 30, 2020                       /s/ William Taylor
                                                  WILLIAM TAYLOR
18                                                Special Assistant United States Attorney
                                                  Attorney for Plaintiff
19
20
21
22
23
24
25
26
27

28
     Price, R [5:18-po-00264-JLT]
     Stip. Modify Probation

                                                     2
 1                                              [PROPOSED] ORDER
 2            The Court notes that the defendant had no job at the inception of his case and reported he
 3   was a fulltime student. He swore under oath that the only support was financial aid and food
 4   stamps (presumably issued to his girlfriend with whom he lived for the benefit of his child).
 5   Counsel reports that since sentencing, Mr. Price lost his job and, despite obtaining another one,
 6   and this caused such a financial burden, that he cannot meet the terms of the plea. Seemingly,
 7   then, within the few months between his initial appearance and sentencing, he obtained a job and
 8   lost it again, and, presumably, lost his financial aid and did not regain food stamps for his child.
 9   Counsel offers no explanation as to when this occurred 1, or why Mr. Price waited until nearly the
10   end of his probationary period to report this change of circumstance. In any event, the Court
11   ORDERS Mr. Price’s term of probation to be modified as follows:
12            1.       The defendant SHALL complete 280 hours community by December 1, 2020. Mr.
13   Price SHALL complete at least 28 hours of community service per month until it is completed.;
14            2.       The previously ordered financial penalty in the amount of $2,6765 is vacated
15   though the defendant SHALL pay the $30 special assessment within 30 days of the date of this
16   order;
17            3.       Mr. Price’s term of unsupervised probation is extended and set to expire on
18   December 31, 2020. Within 90 days and every 90 days thereafter, counsel for the defendant
19   SHALL file a status report detailing Mr. Price’s payment of the special assessment and detailing
20   his completion of community service;
21   ///
22   ///
23   ///
24   ///
25   ///
26
27
     1
28    Or, for that matter, he offers no admissible evidence supporting Mr. Price’s account.
     Price, R [5:18-po-00264-JLT]
     Stip. Modify Probation

                                                              3
 1           4.      The probation review hearing is continued from February 4, 2020, to December 1,
 2   2020 at 9:00 a.m. If any portion of the defendant’s probation is not completed by December 1,
 3   2020, he SHALL appear in person at the hearing.
 4
 5   IT IS SO ORDERED.
 6       Dated:     February 3, 2020                         /s/ Jennifer L. Thurston
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     Price, R [5:18-po-00264-JLT]
     Stip. Modify Probation

                                                    4
